              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00044-MR

ADAM WADE HALL,                 )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
TERESA PUETT, et al.,           )                       ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Motion[s] Omnibus”

[Docs. 42, 43].

      Pro se incarcerated Plaintiff filed this civil rights action pursuant to 42

U.S.C. § 1983 with regards to an incident that allegedly occurred at the

Marion Correctional Institution.    Plaintiff was granted leave to proceed

without prepaying the filing fee pursuant to 28 U.S.C. § 1915, and the Court

entered an Order directing that monthly payments be deducted from

Plaintiff’s prison account and forwarded to the Court. [Doc. 6]. Plaintiff’s

claims against Defendants in their individual capacities survived dispositive

motions and the case is ripe for trial. [See Docs. 11, 41].

      Plaintiff has now filed two Motions, in which he seeks waiver of the

filing fee, the appointment of counsel, and a judicial settlement conference.



        Case 1:18-cv-00044-MR Document 44 Filed 09/02/20 Page 1 of 4
      The Prison Litigation Reform Act (“PLRA”) provides that, “if a prisoner

brings a civil action … in forma pauperis, the prisoner shall be required to

pay the full amount of the filing fee….” 28 U.S.C. § 1915(b)(1). Thus, the

PLRA “makes prisoners responsible for their filing fees the moment the civil

action or appeal is filed, … [and] by filing the complaint or notice of appeal,

the prisoner waives any objection to the fee assessment by the district court.”

McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997) (citation

omitted), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007);

see also Goins v. Decaro, 241 F.3d 260, 262 (2d Cir. 2001) (“we are not at

liberty to read into the PLRA judicial authority to cancel remaining

indebtedness for withdrawn appeals.”); Williams v. Roberts, 116 F.3d 1126,

1127 (5th Cir. 1997) (“the filing fee is to be assessed for the privilege of

initiating an appeal, without regard to the subsequent disposition of the

matter.”).

      Plaintiff appears to ask the Court to waive the filing fee because he is

indigent.     Plaintiff is required to pay the full filing fee in installments

regardless of his indigency, and therefore, his request to waive the remainder

of the filing fee is denied. See McGore, 114 F.3d at 607; 28 U.S.C. §

1915(b)(1).




                                       2

        Case 1:18-cv-00044-MR Document 44 Filed 09/02/20 Page 2 of 4
        Plaintiff also seeks the appointment of counsel to represent him in

pursuing his claim. There is no absolute right to the appointment of counsel

in civil actions such as this one.          Therefore, a plaintiff must present

“exceptional circumstances” in order to require the Court to seek the

assistance of a private attorney for a plaintiff who is unable to afford counsel.

Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987).

        Plaintiff argues that he has a valid claim, counsel would provide him

with advice and enable him to conduct his case, and Plaintiff is unable to use

any legal material or access the courts. Plaintiff has adequately represented

himself in this action despite his pro se incarcerated status. The record

belies his allegations of extraordinary circumstances and lack of access to

the courts. Therefore, the Motion seeking the appointment of counsel will be

denied.

        Finally, Plaintiff seeks a judicial settlement conference. This request

will be granted. This case will be referred to Magistrate Judge W. C. Metcalf

for a judicial settlement conference that will be scheduled by the Clerk of

Court. Trial will be scheduled for the Court’s January 11, 2021 mixed trial

term.

        IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion[s] Omnibus”

[Doc. 42, 43] are GRANTED in part and DENIED in part as follows:


                                        3

          Case 1:18-cv-00044-MR Document 44 Filed 09/02/20 Page 3 of 4
      (1)   Plaintiff’s requests for the appointment of counsel and for waiver

of the filing fee are DENIED; and

      (2)   Plaintiff’s request for a judicial settlement conference is

GRANTED. The Clerk is instructed to refer this matter to Magistrate Judge

William C. Metcalf and schedule a judicial settlement conference.

      IT IS FURTHER ORDERED that this matter is hereby scheduled for

trial during the Court’s January 11, 2021 mixed trial term. The parties will be

advised at a later time of the precise trial date during that term.

      IT IS SO ORDERED.

                             Signed: September 2, 2020




                                          4

        Case 1:18-cv-00044-MR Document 44 Filed 09/02/20 Page 4 of 4
